Name: Commission Implementing Regulation (EU) 2018/554 of 9 April 2018 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware, originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: miscellaneous industries;  competition;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 10.4.2018 EN Official Journal of the European Union L 92/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/554 of 9 April 2018 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware, originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to European Parliament and Council Regulation (EU) 2016/1036 of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) and in particular Article 9(5) thereof, Whereas: (1) With Council Implementing Regulation (EU) No 412/2013 (2) of 13 May 2013, a definitive anti-dumping duty was imposed on imports of ceramic tableware and kitchenware, originating in the People's Republic of China. (2) On 10 June 2017, a Chinese exporting producer requested the Commission to amend the Implementing Regulation (EU) No 412/2013 to reflect the company's full name in English as mentioned on its business licence. In view of the underlying evidence the Commission accepted this request. (3) In view of the above Article 1(2) of Regulation (EU) No 412/2013 should be amended accordingly. (4) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036, HAS ADOPTED THIS REGULATION: Article 1 Article 1(2) of Implementing Regulation (EU) No 412/2013 is replaced as follows: 2. The rate of the definitive anti-dumping duty applicable to the net, free-at-Union-frontier price, before duty, of the product described in paragraph 1 and produced by the companies listed below, shall be as follows: Company Duty (%) TARIC additional code Hunan Hualian China Industry Co., Ltd; Hunan Hualian Ebillion China Industry Co., Ltd; Hunan Liling Hongguanyao China Industry Co., Ltd; Hunan Hualian Yuxiang China Industry Co., Ltd 18,3 B349 Guangxi Sanhuan Enterprise Group Holding Co., Ltd 13,1 B350 CHL Porcelain Industries Ltd 23,4 B351 Shandong Zibo Niceton-Marck Huaguang Ceramics Limited; Zibo Huatong Ceramics Co., Ltd; Shandong Silver Phoenix Co., Ltd; Niceton Ceramics (Linyi) Co., Ltd; Linyi Jingshi Ceramics Co., Ltd; Linyi Silver Phoenix Ceramics Co., Ltd; Linyi Chunguang Ceramics Co., Ltd; Linyi Zefeng Ceramics Co., Ltd 17,6 B352 Guangxi Province Beiliu City Laotian Ceramics Co., Ltd 22,9 B353 Companies listed in Annex I 17,9 All other companies 36,1 B999 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 412/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on ceramic tableware and kitchenware, originating in the People's Republic of China (OJ L 131, 15.5.2013, p. 1).